  Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 1 of 7 PAGEID #: 412



LAW OFFICE OF MICHAEL L. FRADIN
Michael L. Fradin, Esq.
8401 Crawford Ave. Ste. 104
Skokie, IL 60076
Telephone: 847-986-5889
Facsimile: 847-673-1228
Email: mike@fradinlaw.com
Attorney for Plaintiff

 IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO,
                            EASTERN DIVISION


WILLIAM BURKE,                                  Case No. 2:19 cv 2006
                     Plaintiff,                   PLAINTIFF’S RESPONSE TO DEFENDANT
                                                TRADITIONALIST WORKER PARTY’S MOTION
      v.                                                       TO DISMISS
JAMES ALEX FIELDS JR.,
VANGUARD AMERICA, ANDREW                        Judge: Hon. Michael H. Watson
ANGLIN, GREGORY ANGLIN,
DAILY STORMER, MOONBASE                         Magistrate Elizabeth A. Preston Deavers
HOLDINGS, LLC, MORNING STAR
MINISTRIES USA, INC., ANGLIN &
ANGLIN, LLC, ROBERT RAY,
MATTHEW HEIMBACH, THE
TRADITIONALIST WORKER PARTY,
JASON KESSLER, PROUD BOYS,
RICHARD SPENCER, NATIONAL
POLICY INSTITUTE, DAVID DUKE,
NATIONALIST FRONT, AUGUSTUS
SOL INVICTUS, HONORABLE
SACRED KNIGHTS, JOHN DOE 1-
1000 AND JANE DOE 1-1000,
                     Defendants.

            PLAINTIFF’S RESPONSE TO DEFENDANT TRADITIONALIST WORKER
                          PARTY’S MOTION TO DISMISS

       Now comes Plaintiff, Bill Burke, and for his Response to Defendant Traditionalist Worker

Party’s Motion to Dismiss, states as follows:

                                     I.         INTRODUCTION

       The Traditionalist Worker Party (TWP) is an Ohio-based neo-Nazi organization that promotes

white separatism and white supremacy and was an integral participant in the conspiracy to inflict
    Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 2 of 7 PAGEID #: 413



emotional distress that is alleged in the lawsuit. First Amend. ¶ 27. In its Motion to Dismiss, without

including any affidavits, declarations, or other factual support, TWP asks the Court to make multiple

assumptions that are inconsistent with the allegations in Plaintiff’s First Amended Complaint.

        First of all, TWP ignores that the last alleged act in furtherance of the conspiracy to inflict

emotional distress is a March 11, 2019 email from a co-conspirator. Secondly, the true nature of the

common law conspiracy cause of action is precisely the sort of extreme and outrageous conduct that

the tort of Intentional Infliction of Emotional Distress (IIED) is intended to remedy. Thirdly, the

TWP confuses negligence per se with O.R.C. 2307.60, which is a civil action for damages for a

criminal act. Fourthly, TWP does not dispute Plaintiff’s allegation that it is an Ohio based

organization.

                                       II.     LEGAL STANDARD

        When ... a district court rules on a jurisdictional motion to dismiss ... without conducting an

evidentiary hearing, the court must consider the pleadings and affidavits in a light most favorable to

the plaintiff.... To defeat such a motion, [the plaintiff] need only make a prima facie showing of

jurisdiction.   Dean v. Motel 6 Operating L.P., 134 F.3d 1269, 1272 (6th Cir.1998) citing

CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir.1996) (string citations omitted). Id at 800.

        Furthermore, a FRCP 12(B) dismissal is a drastic measure and so the standard for dismissal is

a stringent one. “[A] complaint should not be dismissed for failure to state a claim unless it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief.” Conley v. Gibson, 355 U.S. 41, 45 (U.S. 1957). Therefore, the First Amended

Complaint should be construed in the light most favorable to Plaintiff Burke and its allegations taken

as true. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).




2
    Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 3 of 7 PAGEID #: 414




                                        III.   ARGUMENT

       Not only does Ohio resident Plaintiff Bill Burke now suffer from severe emotional distress and

permanent and severe nerve and brain damage that has required extensive treatment with medical

providers in Ohio, but he also continues to be threatened by the same co-conspirators that instigated,

supported, and encouraged violence at the Unite the Right Rally. The conspiracy alleged here has

been recognized as a viable conspiracy by another United States District Court and Plaintiff prays that

this Court will do so as well.

           The Last Alleged Act in Furtherance of the Conspiracy was March 11, 2019

       Burke and his family have been threatened and harassed by co-conspirators after the August

12, 2017 incident, including social media. One of the threatening text messages is included in the

First Amended Complaint and was sent to Burke by a co-conspirator on March 11, 2019. First

Amend. ¶ 139, 248, 249, 251. Because the most recent alleged act in furtherance of the conspiracy is

the March 11, 2019 email, any argument byt TWP that relies on August 12, 2017 as the trigger date

for the running of the statute of limitations is inaccurate. Because the March 11, 2019 email is the last

alleged act in furtherance of the conspiracy, any argument related to a statute of limitations defense

has no merit, since in the 6th circuit, the statute of limitations for a conspiracy commences to run from

the commission of the last overt act causing injury or damage. Akron Presform Mold Company v.

McNeil Corporation, 496 F.2d 230, 233 (6th Cir., 1974).

                                 IIED is the “True Nature” of the Conspiracy

               The true nature of the common law conspiracy cause of action is not assault and

battery but the extreme and outrageous conduct that the tort of Intentional Infliction of Emotion

Distress (IIED) covers. The Ohio Supreme Court opinion that first recognized and identified the tort

of IIED cited the Second Restatement of Torts and noted that damages may also include physical
3
    Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 4 of 7 PAGEID #: 415



injury. Yeager v. Local Union 20, Teamsters, Chauffeurs, Warehousemen, & Helpers of America, 453

N.E.2d 666, 6 Ohio St.3d 369, 374 (Ohio, 1983). Plaintiff alleges that the conspiracy was to

intimidate, scare, threaten, and terrorize Plaintiff and other counter-protesters and their supporters and

the Sines Court found just that. Sines v. Kessler, 324 F. Supp.3d 765 (2018). Although an attack by

James Alex Fields did occur, this is not the gravamen of the conspiracy. See Sines generally and

Plaintiff’s First Amended Complaint, generally. ID. TWP argues that the conspiracy is one to commit

battery. This, however, is a narrow misreading of the true nature of the conspiracy that Plaintiff has

alleged and that the Sines Court has recognized. See Sines v. Kessler, 324 F. Supp.3d 765 (2018).

                               Plaintiff does not Plead O.R.C. 2307.60

       The TWP’s motion confuses negligence per se with O.R.C. 2307.60, which is a civil action for

damages for a criminal act. It is axiomatic that a negligence claim’s statute of limitations does not

become shortened by the potentially punitive nature of O.R.C. 2307.60 (Plaintiff does not

acknowledge that O.R.C. 2307.60 is in fact punitive such that it would shorten the statute of

limitations, but also will not get roped into this argument since an O.R.C. 2307.60 cause of action is

not pled here). If pleading negligence per se shortened the negligence statute of limitations from 2

years to 1 year, then every negligence claim that is based on the violation of a statute (speeding,

failure to keep a proper lookout etc…) would be subject to the argument that a shorter statute of

limitations should apply, regardless of whether or not O.R.C. 2307.60 is pled. While O.R.C. 2307.60

does provide for a private right of action that can be brought pursuant to the statute, the statutory

claim is simply not pled here so there is no reason for TWP to even mention O.R.C. 2307.60. The

theory of negligence per se predates the 2002 enactment of O.R.C. 2307.60, which provides for

damages that are beyond those available in a negligence per se action, and there is no authority that

O.R.C. 2307.60 was intended to supersede or trump or in any way alter negligence per se as a viable

cause of action. See Chambers v. St. Mary's School, 697 N.E.2d 198, 82 Ohio St.3d 563 (Ohio,
4
    Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 5 of 7 PAGEID #: 416



1998). Because TWP points to no authority that O.R.C. 2307.60 replaced negligence per se, any

arguments that the statute shortens the limitations period must fail.

                                   TWP is an Ohio Based Organization

       Fourthly, TWP is an Ohio based organization. In its motion, TWP does not acknowledge or

dispute the allegations in Plaintiff’s Complaint that TWP is an Ohio based organization. It is

fundamental that a Federal Court in Ohio would have personal jurisdiction of an Ohio resident. The

TWP’s focus on Ohio’s long arm statute is a red herring because the long arm statute only applies to

nonresidents of Ohio and TWP does not dispute Plaintiff’s allegation that TWP is an Ohio resident.

(See R.C. 2307.382 and See Kauffman Racing Equip., L.L.C. v. Roberts, 126 Ohio St.3d 81, 2010-

Ohio-2551).

       The fact that the organization was served in Indiana is another red herring and does nothing to

change the undisputed allegation that TWP is Ohio-based. First Amend. ¶ 27. (See also The

Southern Poverty Law Center (SPLC), which identifies Cincinnati, Ohio as TWP’s location and neo-

Nazi as its ideology (https://www.splcenter.org/fighting-hate/extremist-files/ideology/neo-nazi).

Even if TWP were not based in Ohio, the conspiracy theory of personal jurisdiction would apply.

This issue was briefed extensively as part of Plaintiff’s Response to Defendant David Duke’s Second

Motion to Dismiss (Doc # 37) but because TWP is undisputedly an Ohio resident, Plaintiff only

mentions the conspiracy theory of personal jurisdiction as an additional means that this Court would

have to exert personal jurisdiction over TWP. See United States v. Maruyasu Indus. Co., 229

F.Supp.3d 659, 673 (S.D. Ohio, 2017), Stolle Mach. Co. v. Ram Precision Indus. (S.D. Ohio, 2011).

For example, under the conspiracy theory of personal jurisdiction, the co-conspirator texting Plaintiff

in Ohio is sufficient alone to warrant jurisdiction over all co-conspirators. ID and see also Kauffman

Racing Equip., L.L.C. v. Roberts, 126 Ohio St.3d 81, 2010-Ohio-2551. Futhermore, venue is proper

in the Eastern Division of the Southern District of Ohio rather than the Western Division since
5
    Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 6 of 7 PAGEID #: 417



Defendants Andrew Anglin and Gregory Anglin and their related entities are domiciled in the Eastern

Division. First Amend. ¶ 19-24.

                                      IV.      CONCLUSION

       For the reasons set forth above, this Court should deny Defendant TWP’s Motion to Dismiss.

If this Court is otherwise inclined to grant Defendant TWP’s Motion based on jurisdictional

arguments, Plaintiff requests 60 days to conduct discovery on the issues related to personal

jurisdiction. See Chrysler Corp. v. Fedders Corp., 643 F.2d 1229, 1239 (6th Cir., 1981) citing Leasco

Data Processing Equipment Corp. v. Maxwell, 468 F.2d 1326 (2d Cir. 1972). The scope of discovery

is within the sound discretion of the trial court. Id, citing H. K. Porter Co., Inc. v. Goodyear Tire and

Rubber Co., 536 F.2d 1115 (6th Cir. 1976).



                                                                                    s/ Michael L. Fradin
                                                                                    Attorney for Plaintiff

                                                             LAW OFFICE OF MICHAEL L. FRADIN
                                                                           Michael L. Fradin, Esq.
                                                                      8401 Crawford Ave. Ste. 104
                                                                                 Skokie, IL 60076
                                                                         Telephone: 847-986-5889
                                                                          Facsimile: 847-673-1228
                                                                      Email: mike@fradinlaw.com




6
  Case: 2:19-cv-02006-MHW-EPD Doc #: 44 Filed: 10/28/19 Page: 7 of 7 PAGEID #: 418




                                   CERTIFICATE OF SERVICE

        The undersigned certifies that on October 28, 2019, this Response to Defendant Traditionalist
Worker Party’s Motion to Dismiss was filed electronically. Notice of this filing will be sent to all
parties by operation of the court’s electronic filing system. Parties may access this filing through the
court’s system.
                                                       /s/ Michael L. Fradin
                                                       Attorney for Plaintiff
